T.C. Memo. 2008-67



                       UNITED STATES TAX COURT



   ESTATE OF MARY ROPPOLO ARTALL, DECEASED, JASPER ARTALL, CO-
 EXECUTOR, BETTY JO ARTALL VOLLENWEIDER, CO-EXECUTOR, AND RALPH
                ARTALL, CO-EXECUTOR, Petitioners v.
           COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket No. 18899-05.                Filed March 18, 2008.



     Donald A. Capretz and Lawrence D. Huter, for petitioners.

     Lillian D. Brigman, for respondent.



                          MEMORANDUM OPINION


     HALPERN, Judge:     Respondent determined a $247,101 deficiency

in Federal estate tax.

     All section references are to the Internal Revenue Code in

effect for November 21, 2001, the date of the death of Mary
                                - 2 -

Roppolo Artall (decedent).   All Rule references are to the Tax

Court Rules of Practice and Procedure.

     Some of the facts have been stipulated, and are so found.

The stipulation of facts, with accompanying exhibits, is

incorporated herein by this reference.      Jasper and Ralph Artall

resided in Louisiana and Betty Jo Artall Vollenweider resided in

Texas at the time the petition was filed.

     The sole issue remaining for decision is a question of law

that, recently, we answered in Estate of Farnam v. Commissioner,

130 T.C. __ (2008).   The question is whether, for purposes of the

liquidity test of section 2057(b)(1)(C), decedent’s loans to an

entity owned by her and two of her children and carrying on a

trade or business are to be treated as interests in that entity.

In Estate of Farnam we answered that question in the negative.

Petitioners have made no arguments that lead us to believe that

we erred in Estate of Farnam.    We rely on Estate of Farnam and

hold accordingly.


                                             Decision will be entered

                                        under Rule 155.